The trial-court did not conform to the proper practice, indicated by this court on several occasions, which requires that a trial court, when setting aside a verdict of a jury, should indicate the grounds which moved the exercise of discretion in this regard so that there may be an intelligible review of the action of the court if one is sought. The conduct of the defendant’s trial counsel and its possible prejudicial effect on the result attained warranted the setting aside of the verdict in the interests of justice. (Cherry Creek Nat. Bank v. Fidelity & Casualty Co., 207 App. Div. 787, 790; Summers Coal & Lumber Co., Inc., v. Bagshaw, 240 App. Div. 709; Passzehl v. Metropolitan Distributors, Inc., 259 App. Div. 1050.) Present — : Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.